EXHIBIT (2)(c) AMENDMENT TO BY-LAWS OF EATON VANCE LIMITED DURATION INCOME FUND August 11, 2003 Pursuant to ARTICLE XIII and ARTICLE VII of the BY-LAWS of Eaton Vance Limited Duration Income Fund (the Trust), upon vote of a majority of the Trustees of the Trust, ARTICLE VII of the BY-LAWS of the Trust is amended to read as follows: Fiscal Year The fiscal year of the Trust shall end on April 30 of each year, provided, however, that the Trustees may from time to time change the fiscal year. *****
